ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_04_FR.txt. 111

OPINION DISSIDENTE DE M. KOROMA
[Traduction]

Motifs de l'opinion dissidente — Impossibilité de justifier l'avis consultatif au
regard de la convention, des principes généraux de la justice et des circonstances
particulières de l'espèce — Différend ne concernant pas les droits de l'homme du
rapporteur spécial ou le point de savoir si le Gouvernement de la Malaisie a
violé ses obligations au titre des conventions relatives aux droits de l'homme
auxquelles il est partie — Différend portant sur la question de savoir si le rap-
porteur spécial jouit d'une immunité de juridiction pour les paroles prononcées
dans le cadre de son mandat et sur les obligations de la Malaisie — Circons-
tances propres au cas d'espèce Interview donnée à la revue International
Commercial Litigation — Procès en diffamation — Conclusion du Secrétaire
général selon laquelle le rapporteur spécial jouit de l'immunité de juridiction —
Différend entre l'Organisation et le Gouvernement de la Malaisie — Renvoi de
la question au Conseil économique et social (ECOSOC) par le Secrétaire géné-
ral — Formulation de la question par l'ECOSOC — L’ECOSOC est habilité à
formuler la question mais la Cour doit répondre à la véritable question qui se
pose — La Cour aurait dû user de son pouvoir discrétionnaire et refuser de
répondre à la question en raison de son statut d'organe judiciaire — Pour déter-
miner l’applicabilité de la convention la Cour aurait dû examiner l'affaire au
fond — Il ne suffit pas que la Cour se fonde sur les conclusions d’un autre
organe — La déclaration de la Cour selon laquelle les experts des Nations Unies
doivent veiller à ne pas excéder les limites de leurs fonctions n'est pas sans
importance ni conséquences particulières en l'espèce — L'obligation de la
Malaisie est une obligation de résultat et non de moyen — La convention ne
prescrit aucune méthode particulière de mise en œuvre — Même dans l'exercice
de ses fonctions consultatives, la Cour ne devrait pas se départir des règles
essentielles qui dirigent son activité d’organe judiciaire.

 

1. J'aurais beaucoup souhaité voter en faveur de l’avis consultatif, car
il pourrait aider à régler le différend qui a surgi entre l'Organisation des
Nations Unies et le Gouvernement de la Malaisie concernant l’interpréta-
tion et application de la convention générale sur les privilèges et immu-
nités des Nations Unies (ci-après dénommée «la convention»); toutefois,
eu égard au fait que cet avis sera considéré comme une interprétation
juridique de la convention par la Cour faisant autorité et sera accepté par
les parties comme décisif et eu égard aux circonstances particulières qui
entourent ce différend, je me trouve dans l’impossibilité d'appuyer et de
justifier cet avis au regard des termes de la convention, des principes
généraux de la justice, des circonstances particulières du différend et de
ma propre conscience de juriste. J’ai donc été dans l'obligation de voter
très largement contre cet avis et les motifs qui m’y ont amené sont
exposés dans la présente opinion.

2. Il aurait di être relevé dès le départ que ce différend ne concerne pas

53
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 112

les droits de l’homme de M. Cumaraswamy, rapporteur spécial de la
Commission des droits de l’homme, en tant que tels. Il ne porte pas non
plus sur le point de savoir si la Malaisie a violé ses obligations au titre des
conventions relatives aux droits de l’homme auxquelles elle est partie. Le
différend porte sur le point de savoir si la section 22 de l’article VI de la
convention sur les priviléges et immunités des Nations Unies est appli-
cable a M. Cumaraswamy — c’est-a-dire si les paroles prononcées ou
écrites par lui l’ont été en sa qualité de rapporteur spécial et au cours de
sa mission — et sur les obligations juridiques de la Malaisie.

3. Les circonstances de l’espèce sont inhabituelles. Selon les pièces
fournies à la Cour, M. Cumaraswamy, dans une interview publiée dans le
numéro du 5 novembre 1995 de la revue International Commercial Liti-
gation, interview dans laquelle il était désigné comme rapporteur spécial
chargé de la question de l'indépendance des juges et des avocats, aurait
déclaré à propos d’une affaire déterminée (l'affaire Ayer Molek) que
celle-ci apparaissait comme «un exemple très clair, voire éclatant, de
choix du juge», en insistant toutefois sur le fait qu'il n'avait pas achevé
son enquête. M. Cumaraswamy aurait également affirmé que: «L’on ne
compte plus les plaintes selon lesquelles des personnalités haut placées
dans le monde de l’industrie ou du commerce sont en mesure de mani-
puler le système judiciaire malaisien.» I] aurait ajouté: « Mais je ne veux
qu'aucune des personnes en cause pense que je me suis déjà fait une
opinion à ce sujet.» Il aurait en outre indiqué qu’«il ne serait pas juste de
désigner nommément telle ou telle personne, mais les hommes d’affaires
étrangers basés en Malaisie s'inquiètent quelque peu, surtout ceux qui
sont parties à des litiges en cours».

4. A la suite de cette interview, des poursuites judiciaires ont été enga-
gées contre M. Cumaraswamy par plusieurs entreprises et particuliers qui
affirmaient que l’article publié contenait des termes diffamatoires qui les
avaient «exposés au scandale, à la haine et au mépris du public» et qui
réclamaient des dommages-intéréts, y compris des dommages-intéréts
punitifs pour diffamation.

5. Le conseiller juridique de l'Organisation des Nations Unies agissant
au nom du Secrétaire général de l'Organisation, puis le Secrétaire général
lui-même, ayant examiné les circonstances de l'interview et les passages
controversés de l’article, ont déterminé que M. Cumaraswamy avait
donné cette interview en sa qualité officielle de rapporteur spécial et ont
prié les autorités malaisiennes d’aviser sans délai les tribunaux malaisiens
que le rapporteur spécial bénéficiait de l’immunité de juridiction.

6. Le 12 mars 1997, le ministre des affaires étrangères de la Malaisie a
déposé auprès du tribunal un certificat dans lequel le tribunal était invité
à déterminer d’office si l’immunité s’appliquait ou non dans le cas du rap-
porteur spécial, ledit certificat précisant qu'elle s’appliquait «seulement
en ce qui concernait ses paroles et ses écrits dans le cadre de sa mission».

7. Le 28 juin 1997, le juge de la High Court malaisienne a conclu

54
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 113

qu’elle était «incapable de soutenir que l’accusé était absolument protégé
par l’immunité qu’il revendiquait», en partie parce qu’elle considérait que
la note du Secrétaire général était une simple «opinion» pouvant diffici-
lement servir de preuve et n’ayant aucune force contraignante, et que le
certificat déposé par le ministre des affaires étrangères «semblerait n'être
qu'une insipide déclaration contenant un état de fait relevant du statut et
du mandat de l’accusé en sa qualité de rapporteur spécial et était contro-
versable». La High Court a ordonné le rejet de la demande du rapporteur
spécial et le règlement des frais engagés, et ordonné aussi que le rappor-
teur spécial compense les dépens et présente son dossier de défense dans
un délai de quatorze jours. Le 8 juillet, la cour d’appel de la Malaisie a
rejeté la demande de sursis à exécution présentée par M. Cumaraswamy.

8. Les efforts pour parvenir à un règlement négocié du différend
n'ayant pas abouti, l’envoyé spécial du Secrétaire général a conseillé de
porter l'affaire devant le Conseil économique et social (ECOSOC) afin
que celui-ci sollicite un avis consultatif de la Cour internationale de Jus-
tice. Le Gouvernement malaisien a reconnu le droit de l'Organisation de
porter l'affaire devant le Conseil pour demander un avis consultatif
conformément à la section 30 de la convention, fait savoir à l’envoyé spé-
cial du Secrétaire général que l'Organisation devrait faire le nécessaire à
cet effet et indiquer qu'il présenterait son propre exposé de l’affaire à la
Cour, mais ne s’opposait pas à ce que celle-ci en soit saisie par l’intermé-
diaire du Conseil.

9. La note du Secrétaire général (E/1998/94), soumettant la question
au Conseil, s'achevait par un paragraphe 21 contenant le texte de deux
questions qu’il était proposé de soumettre à la Cour pour avis consul-
tatif:

«21. …

«Considérant le différend qui oppose l'Organisation des Nations
Unies et le Gouvernement malaisien au sujet de l’immunité de
juridiction de M. Dato’ Param Cumaraswamy, rapporteur spécial
chargé de la question de l’indépendance des juges et des avocats,
en ce qui concerne certaines paroles prononcées par l'intéressé:

1. A la seule réserve de la section 30 de la convention sur les
privilèges et immunités des Nations Unies, le Secrétaire général de
l'Organisation des Nations Unies a-t-il exclusivement autorité pour
déterminer si lesdites paroles ont été prononcées au cours d’une
mission pour l'Organisation, au sens de la section 22 6) de la
convention ?

2. Conformément à la section 34 de la convention, dès lors que
le Secrétaire général a déterminé que les paroles ont été pro-
noncées au cours d’une mission et décidé de maintenir, ou de
ne pas lever, l’immunité de juridiction, le gouvernement d’un Etat
Membre partie à la convention est-il tenu d’une obligation de
donner effet à cette immunité auprès des tribunaux nationaux et,

55
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 114

s’il ne le fait pas, d’assumer la responsabilité de toutes poursuites
Judiciaires qui viseraient ces paroles, ainsi que les frais et dépens
et les dommages-intéréts qui pourraient en découler?

.»
10. La section 30 de la convention dispose ce qui suit:

«Section 30. Toute contestation portant sur l'interprétation ou
Papplication de la présente convention sera portée devant la Cour
internationale de Justice, à moins que, dans un cas donné, les parties
ne conviennent d’avoir recours à un autre mode de règlement. Si un
différend surgit entre l'Organisation des Nations Unies, d’une part, et
un Membre, d’autre part, un avis consultatif sur tout point de droit
soulevé sera demandé en conformité de l’articie 96 de la Charte et de
l’article 65 du Statut de la Cour. L’avis de la Cour sera accepté par
les parties comme décisif.»

11. Après avoir examiné la note du Secrétaire général, le Conseil éco-
nomique et social, sans aucune explication, a modifié la question, comme
il était en droit de le faire, et a prié la Cour de donner un avis consultatif

«sur le point de droit concernant l’applicabilité de la section 22 de
Particle VI de la convention sur les privilèges et immunités des
Nations Unies au cas de Dato’ Param Cumaraswamy, en tant que
rapporteur spécial de la Commission des droits de l’homme chargé
de la question de l'indépendance des juges et des avocats, en tenant
compte des paragraphes 1 à 15 de la note du Secrétaire général, et
sur les obligations juridiques de la Malaisie en l’espèce».

La section 22 de Particle VI de la convention sur tes privilèges et immu-
nités des Nations Unies dispose ce qui suit:

«Section 22. Les experts (autres que les fonctionnaires visés à
Particle V) lorsqu'ils accomplissent des missions pour l'Organisation
des Nations Unies jouissent, pendant la durée de cette mission, y
compris le temps du voyage, des privilèges et immunités nécessaires
pour exercer leurs fonctions en toute indépendance. Is jouissent en
particulier des privilèges et immunités suivantes:

b} immunité de toute juridiction en ce qui concerne les actes accom-
plis par eux au cours de leurs missions (y compris leurs paroles et
écrits). Cette immunité continuera à leur être accordée même
après que ces personnes auront cessé de remplir des missions
pour l'Organisation des Nations Unies.» (Les italiques sont de
moi.)

Autrement dit, la convention serait applicable à un expert en ce qui
concerne les actes accomplis par lui (y compris ses paroles et ses écrits) au
cours de sa mission.

56

 
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 115

12. La Cour, dans son avis consultatif, est parvenue à la conciusion
que la section 22 de l'article VI de la convention est applicable au cas de
M. Cumaraswamy, en tant que rapporteur spécial de la Commission des
droits de l’homme sur la question de l’indépendance des juges et des avo-
cais, et que M. Cumaraswamy jouit de l’immunité de toute juridiction
pour les paroles qu'il a prononcées au cours d’une interview, telles
qu'elles ont été publiées dans un article du numéro de novembre 1995 de
la revue International Commercial Litigation.

13. A mon humble avis, pour conclure que la convention est appli-
cable à M. Cumaraswamy en l'espèce, la Cour doit répondre à une question
intimement et indissociablement liée à la première, qui est de savoir si les
paroles litigieuses ont été prononcées au cours de sa mission. En outre, il
serait inapproprié de parvenir a une telle conclusion en appliquant seu-
lement la première partie de la disposition concernée. Il serait aussi peu
judicieux et insuffisant que la Cour, pour prendre une décision en ce sens,
se fonde sur les conclusions de quelque autre organe ou institution pour
parvenir à sa propre conclusion, comme elle semblerait l’avoir fait dans
la présente espèce. Les références (voir les paragraphes 50 et 51 de l'avis)
au pouvoir et à la responsabilité du Secrétaire général en sa qualité de
plus haut fonctionnaire de l'Organisation et de protecteur de la mission
confiée à un expert, quoique incontestables, ne sont pas pertinentes au
regard de la question posée par le Conseil économique et social. D'ailleurs,
la Cour elle-même a dit qu'elle doit répondre à la question telle que for-
mulée par le Conseil, par conséquent, les questions du Conseil excluent
les autres. A mon avis, n’est pas non plus nécessairement décisif le fait
que:

«En l'espèce, le Secrétaire général, ou le conseiller juridique de
l'Organisation des Nations Unies en son nom, a informé a de nom-
breuses reprises le Gouvernement malaisien de sa conclusion suivant
laquelle M. Cumaraswamy avait prononcé les paroles citées dans
l’article de la revue International Commercial Litigation en sa qua-
lité de rapporteur spécial de la Commission et bénéficiait en consé-
quence de l’immunité de «toute» juridiction. »

Bien qu'il faille accorder à de telles informations toute l'importance et
tout le respect voulus, la convention ne stipule pas qu’elles ont un carac-
tère décisif, et encore moins contraignant. Il ne faudrait pas non plus
considérer comme suffisant, pour que la convention soit applicable, ou
aux fins de la présente espèce, du point de vue judiciaire, de dire que les
contacts avec les médias sont devenus une pratique habituelle pour les
rapporteurs spéciaux de la Commission. Une chose est d’avoir des
contacts avec les médias pour permettre à un rapporteur spécial de
s'acquitter de son mandat, mais, comme la Cour le dit implicitement au
paragraphe 66 de l’avis consultatif, les rapporteurs spéciaux, comme tous
les agents de l'Organisation des Nations Unies, doivent veiller à ne pas
excéder les limites de leurs fonctions et doivent s'exprimer avec la pru-
dence voulue, de façon à rester dans le champ de leur mandat.

57
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 116

14. La question de savoir si la convention est applicable au cas de
M. Cumaraswamy est une question mélangée de fait et de droit, qui aurait
exigé que la Cour entreprenne non seulement de donner une interprétation
de la convention mais qu'elle procède à une enquête concernant les faits
avant de parvenir à sa conclusion. Par conséquent, il ne semble pas justifié,
aux fins de la présente espèce, que la Cour conclue que la convention est
applicable à M. Cumaraswamy en se fondant sur le caractère officiel de sa
nomination en qualité de rapporteur spécial de la Commission des droits de
l’homme, ni sur le fait qu'il peut avoir été chargé non seulement d’effectuer
des travaux de recherches, mais aussi s’être vu confier la tâche de s’enquérir
de violations des droits de l'homme et de faire rapport à leur sujet. Je me
permets de faire observer que, nonobstant sa nomination, le fait qu’une
mission ait été confiée par l'Organisation des Nations Unies à un rappor-
teur spécial ne lui permet pas en soi d’agir hors du champ de son mandat,
et la question de savoir si le rapporteur spécial a agi dans les limites de son
mandat, étant donné les circonstances de la présente espèce, aurait dû don-
ner lieu à enquête pour permettre à la Cour d’être en mesure de conclure
que la convention lui était applicable. Mon avis mûürement réfléchi est aussi
que cette condition n’est ni dénaturée et ni rendue superfétatoire par le fait
que les contacts avec les médias sont devenus une pratique habituelle pour
les rapporteurs spéciaux de la Commission des droits de l’homme. Avoir
des contacts avec les médias ne peut être considéré comme autorisant un
rapporteur spécial à agir hors du champ de son mandat; le point de savoir
si le rapporteur spécial l’a fait ou non dans les circonstances de la présente
espèce et aux fins de la convention est une question que la Cour doit tran-
cher avant de pouvoir conclure que la convention est applicable.

15. Mon avis mtrement réfléchi est aussi que cette demande d’avis
consultatif, du fait des circonstances particulières! du différend, des ques-
tions qu'elle soulève et de ses conséquences pour le caractère et les fonctions
judiciaires de la Cour, n’aurait pas dû être soumise à la Cour. Le différend
entre l'Organisation des Nations Unies et le Gouvernement de la Malaisie
aurait plutôt dû être résolu sur la base de l’article VIII — règlement des
différends — (sect. 29) de la convention, lequel dispose ce qui suit:

« Section 29. L'Organisation des Nations Unies devra prévoir des
modes de règlement appropriés pour:

a} les différends en matière de contrats ou autres différends de droit
privé dans lesquels Organisation serait partie».

En revanche, une fois saisie de la requête, la Cour aurait di exercer son
pouvoir d'appréciation judiciaire et refuser de répondre à la question qui
lui était posée. Je n’estime pas non plus convaincant l'argument selon
lequel la Cour devrait donner un avis parce qu'aucune partie ne s’y est
opposée, car la Cour elle-même a tenu à souligner qu'elle était la gar-

1 Voir Conditions de l'admission d'un Etat comme Membre des Nations Unies (article 4

de la Charte), avis consultatif, 1948, C.LJ. Recueil 1947-1948. p. 61.

58
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 117

dienne de son rôle en tant qu’organe judiciaire. La Cour a indiqué clai-
rement que même si elle s’estime tenue de donner un avis consultatif, en
même temps l'obligation qu'elle a de répondre à la requête pour avis
consultatif en tant qu’organe judiciaire s’assortit de certaines limites?. La
Cour n’aurait pas dû non plus se sentir empêchée d'exercer son pouvoir
discrétionnaire de ne pas répondre à la question ainsi formulée à cause de
l'avis consultatif qu’elle avait donné dans l'affaire Mazilu. A mon avis,
non seulement la présente affaire n’est pas identique à l'affaire Mazilu,
mais les circonstances sont tout à fait différentes. S’il avait été tenu dû-
ment compte de ces différences, ainsi que des circonstances particulières
de l’espèce, la Cour serait peut être parvenue à une autre conclusion.

16. En outre, et comme je l’ai relevé plus haut, la note par laquelle le
Secrétaire général soumet cette question au Conseil économique et social
se conclut par un paragraphe 21 dans lequel il propose de soumettre deux
questions à la Cour pour avis consultatif.

17. Le Conseil, après avoir examiné la note à la quarante-septième et à
la quarante-huitième séances de sa session de fond, tenues le 31 juillet
1998, et en vertu du paragraphe 2 de l’article 96 de la Charte des Nations
Unies et conformément à la résolution 89 (1) de l’Assemblée générale qui
autorise le Conseil à demander à la Cour un avis consultatif, a adopté la
décision 1998/297 dans laquelle il prie la Cour de donner à titre priori-
taire, un avis consultatif sur

«le point de droit concernant l’applicabilité de la section 22 de l’ar-
ticle VI de la convention sur les privilèges et immunités des Nations
Unies au cas de Dato’ Param Cumaraswamy, en tant que rapporteur
spécial de la Commission des droits de l’homme chargé de la ques-
tion de l’indépendance des juges et des avocats, en tenant compte des
paragraphes 1 à 15 de la note du Secrétaire général et sur les obli-
gations juridiques de la Malaisie en l'espèce».

18. Comme il est indiqué au paragraphe 33 de l'avis consultatif, à la
suite du dépôt de la requête pour avis consultatif à la Cour, le conseiller
juridique de l'Organisation des Nations Unies, dans l’exposé écrit qu'il a
présenté au nom du Secrétaire général, a prié la Cour

«[d'Jétablir que, sous réserve des dispositions des sections 29 et 30 de
l’article VIII de la convention, le Secrétaire général a seul qualité
pour déterminer si des actes, y compris des paroles ou des écrits,
s'inscrivent dans le cours de l’accomplissement d’une mission pour
l'Organisation des Nations Unies et si lesdits actes entrent dans le
champ du mandat confié à un expert en mission de l'Organisation
des Nations Unies ».

2 Interprétation des traités de paix avec la Bulgarie, la Hongrie et la Roumanie, pre-
mière phase, C.1J. Recueil 1950, p. 71.

3 Applicabilité de la section 22 de l'article 6 de la convention sur les privilèges et immu-
nités des Nations Unies, C.1.J. Recueil 1989, p. 177.

59
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 118

19. Les Etats participant à la procédure ont eux aussi exprimé une

diversité de points de vue sur la question de savoir si la convention géné- .

rale exige d’attribuer un effet juridique impératif à la décision du Secré-
taire général. Selon les Etats-Unis, «les vues du Secrétaire général dans
un cas donné sont de la plus haute importance» (les italiques sont de moi);
pour le Royaume-Uni, «il est essentiel que les tribunaux nationaux accor-
dent toute l'importance qui sied [aux vues du Secrétaire général]» (les
italiques sont de moi). L’Italie a adopté la position suivante:

«lorsqu'un acte de ce genre est émané, les autorités tant gouverne-
mentales que judiciaires de l'Etat où la question de l’immunité est
soulevée sont quand même tenues d’accorder une considération
immédiate et attentive aux délicats problèmes relatifs à l’immunité,
et elles doivent tenir dûment compte de Vinfluente décision pro-
noncée à ce sujet par le Secrétaire général de l'Organisation des
Nations Unies.

On ne pourrait pas affirmer que la situation décrite impose aux tri-
bunaux de l'Etat où la question de l'immunité a été soulevée une obli-
gation juridique de suspendre les procédures en cours, en attendant que
le problème de l'existence ou pas de l'hypothèse d'immunité soit cons-
taté sur le plan international. Mais au moins on devrait s'attendre
à ce que ces tribunaux fassent preuve de prudence en évitant de déter-
miner, par des décisions hâtives, des situations de responsabilité à la
charge de cet Etat.» (Les italiques sont de moi.)

20. Pour sa part, la Malaisie, ainsi que le précise l’avis consultatif, a
soutenu que l'avis consultatif de la Cour devrait se limiter au différend
qui oppose l'Organisation des Nations Unies à la Malaisie, différend qui
à son avis concerne la question formulée par le Secrétaire général de
l'Organisation des Nations Unies lui-même, de savoir si ce dernier est
doté du pouvoir exclusif de déterminer si les actes d’un expert en mission
(y compris ses paroles et écrits) ont été accomplis au cours de sa mission
et si, partant, l’expert a le droit de bénéficier de l’immunité de juridiction
conformément à l'alinéa b) de la section 22 de la convention générale.
Dans son exposé écrit, la Malaisie fait valoir qu'elle

«considère que le Secrétaire général de l'Organisation des Nations
Unies n’est pas investi du pouvoir exclusif de déterminer si des pa-
roles ont été prononcées au cours d’une mission pour les Nations
Unies au sens de l’alinéa 5) de la section 22 de la convention».

A l’audience, la Malaisie s’est exprimée comme suit:

«En appliquant la section 30, le Conseil économique et social
n’exerce qu’une fonction d’intermédiaire dans la soumission à la
Cour d’un différend entre le Secrétaire général et la Malaisie. Le
Conseil économique et social ne défend pas une position qui lui serait
propre, comme cela aurait pu être le cas s'il recherchait un avis sur
une question juridique dans un autre cadre que celui de la sec-

60
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 119

tion 30... [L]e Conseil économique et social ne fait que transmettre le
différend, il ne saurait en changer la nature ou modifier le contenu
de la question.» (Les italiques sont de moi.)

21. Compte tenu de ce qui précède, il convient d'observer que la ques-
tion posée par le Conseil économique et social ne correspond ni aux ques-
tions suggérées par le Secrétaire général dans la note que ce dernier a
adressée au Conseil, ni aux mêmes problèmes que les Etats participants
ont soulevés dans leurs exposés écrits ou oraux. La question juridique
posée par le Conseil, qui concerne l’applicabilité de Ja section 22 de l’ar-
ticle VI de la convention sur les privilèges et immunités des Nations Unies,
diffère de celle recommandée par le Secrétaire général telle que la Malai-
sie et un certain nombre d’Etats participants l’ont comprise et examinée,
et qui, elle, porte sur le point de savoir si le Secrétaire général de l'Orga-
nisation des Nations Unies est investi du pouvoir exclusif de déterminer
si les propos ont été tenus au cours d’une mission accomplie pour l’Or-
ganisation des Nations Unies et s’ils entrent dans les prévisions de Pali-
néa b) de la section 22 de la convention.

22, Lorsqu'une demande d’avis consultatif portant sur l'interprétation
et l'application de la convention générale est conforme aux conditions
énoncées au paragraphe 2 de l’article 65 du Statut de la Cour, c’est-à-dire
qu'elle formule, en termes précis, la question sur laquelle l’avis de la Cour
est demandé, et qu'elle est également conforme à l’article 96 de la Charte,
elle semblerait alors, comme c’est le cas en l’espèce, satisfaire théorique-
ment à toutes les conditions requises pour que la Cour s’acquitte de sa
fonction consultative. Or, même si ces conditions de procédure et de
forme sont réunies, la Cour a dans le passé décidé que, même si elle était
tenue en principe de répondre à une demande d’avis, elle n’était pas
obligée de rendre l'avis demandé. En d’autres termes, la Cour répondra à
la véritable question comme elle la perçoit, bien qu'elle soit tenue par les
termes de la demande‘. Aussi la Cour a-t-elle déclaré que, pour répondre
à une question, elle doit avoir la pleine liberté d'examiner tous les élé-
ments pertinents dont elle dispose pour se faire une opinion sur une ques-
tion qui lui est posée en vue d’un avis consultatif.

23. Comme il a déjà été signalé plus haut, en l'espèce, non seulement la
question posée par le Conseil économique et social n’est pas identique à
celle que le Secrétaire général de l'Organisation des Nations Unies hu
avait suggéré de soumettre à la Cour — qui constituait le différend oppo-
sant le Secrétaire général à la Malaisie et qui était également la question
qu'avait traitée la majorité des Etats ayant participé à la procédure —,
mais il n’y a en fait aucun différend opposant la Malaisie à l'Organisation

4 Interprétation de l'accord gréco-turc du 1° décembre 1926 (protocole final, ar-
ticle IV}, avis consultatif, 1928, C.P.J.1. série B n° 16; Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis consultatif.
CLJ. Recueil 1950, p. 65, ibid, deuxième phase, avis consultatif, C.1J. Recueil 1950.
p. 221.

61
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 120

des Nations Unies sur le point de savoir si la convention s'applique au
rapporteur spécial en tant que tel, ce qui, comme nous l’avons vu, n’est
pas la véritable question.

24. En conséquence, ou bien le différend aurait dû être régulièrement
soumis à la Cour, ou bien le caractère judiciaire de celle-ci aurait dû être
respecté. S'il appartient au Conseil économique et social de formuler la
question à soumettre à la Cour en vue d’un avis consultatif, la Cour n’est
toutefois pas tenue d’y répondre si la réponse est susceptible d'avoir des
répercutions négatives sur le caractère et la fonction judiciaires de la
Cour. Le Statut fait obligation à la Cour de respecter les principes de
lintégrité judiciaire même lorsqu'elle exerce sa compétence consultative
et de ne pas perdre de vue son caractère judiciaire. Le rôle de la Cour en
tant qu'organe judiciaire risquerait d’être critiqué pour ne pas dire com-
promis, si la question soumise était formulée de telle sorte qu’elle semble
tendancieuse ou ambigué ou encore avoir comme objectif sous-jacent
d'appuyer ou de promouvoir un point de vue donné ou, simplement, de
faire entériner ce point de vue par la Cour. S'il apparaissait qu’une ques-
tion soumise à la Cour était entachée de l’un quelconque de ces vices,
j'estime qu'il serait de son devoir et qu’il relèverait de l’exercice de sa
fonction judiciaire, et qu’il serait aussi dans l'intérêt de la justice, qu’elle
refuse de répondre à la question telle que posée et s’abstienne de rendre
une décision qui ne pourrait être obtenue par les voies régulières. En
d’autres termes, lorsqu'il semble qu’une demande adressée à la Cour a
simplement pour objet de faire entériner la position de la partie deman-
deresse, la Cour, en tant que juridiction, devrait refuser de répondre à la
question posée. La Cour ne peut se désintéresser des effets auxquels sa
décision doit donner lieu. Cela se justifie plus particulièrement dans la
présente affaire qui, par les faits et {es circonstances qui lui sont propres,
est très différente de l’affaire Mazilu où la Cour a jugé que:

«La section 22 de la convention générale est applicable aux per-
sonnes (autres que les fonctionnaires de l'Organisation des Nations
Unies) auxquelles une mission a été confiée par l'Organisation et qui
sont de ce fait en droit de bénéficier des privilèges et immunités
prévus par ce texte pour exercer leurs fonctions en toute indépen-
dance. »* (Les italiques sont de moi.)

25. Il y a lieu de rappeler aussi qu’aux termes de la section 30 de la
convention l'avis consultatif donné en l’espèce doit être considéré comme
décisif et obligatoire et qu'il aura des effets à l'égard de l'Etat concerné.
D'ailleurs, au paragraphe 39 de l'avis consultatif, la Cour indique que la
demande du Conseil ne se rapporte pas uniquement à Ia question limi-
naire, mais aussi aux conséquences de la réponse à cette question. À mon
avis, pour pouvoir juger des conséquences qui en découleraient, la Cour

5 Applicabilité de la section 22 de l'article VI de la convention sur les privilèges et immu-
nités des Nations Unies, avis consultatif, C.1.J. Recueil 1989, p. 195-196.

62
IMMUNITE DE JURIDICTION (OP. DISS. KOROMA) 121

aurait 4 examiner le fond du différend, car la question de savoir si les
paroles prononcées l’ont été au cours d’une mission est une question
mélangée de fait et de droit. La Cour, aux fins de déterminer si les paroles
prononcées par le rapporteur spécial l’ont été au cours d’une mission et si
par conséquent il jouit de l'immunité, doit le faire à la lumière de toutes
les circonstances de l'espèce.

26. La question de savoir si, en l’espèce, la convention est applicable à
M. Cumaraswamy et quelles sont à cet égard les obligations de la Malai-
sie n’est pas abstraite. Cette question n’exigeait du reste pas de clarifica-
tion comme en l'affaire des Traités de paix. Les choses étant vues sous cet
angle, la convention est applicable à M. Cumaraswamy en tant que rap-
porteur spécial de la Commission des droits de l’homme, et donc en tant
qu’expert au sens de la convention si les propos tenus par lui ont été au
cours de sa mission. La Malaisie, en tant que partie à la convention est
alors tenue d’accorder à M. Cumaraswamy les immunités prévues. Dans
la requête, if était demandé de tenir compte des circonstances décrites aux
paragraphes 1 à 15 de la note du Secrétaire général. Ce que la Cour
devait déterminer, c'était si la convention était applicable au rapporteur
spécial et si celui-ci devait donc bénéficier de l’immunité de toute juridic-
tion pour les paroles prononcées au cours de sa mission, question qui, à
mon avis, relève de l'appréciation de la Cour.

27. La déclaration de la Cour au paragraphe 56 de son avis consultatif
selon laquelle, dans la présente espèce, elle n’est pas appelée à se pronon-
cer sur le caractère approprié ou non des propos tenus par le rapporteur
spécial et sur son évaluation de la situation mais que, en tout état de
cause, et eu égard aux circonstances de l’espèce, elle est d’avis que le
Secrétaire général a conclu à bon droit que M. Cumaraswamy, en pro-
nonçant les paroles citées dans l’article, agissait au cours de sa mission de
rapporteur spécial de la Commission n’est pas sans importance et sans
conséquences en l’espèce. La Cour a également jugé utile de formuler la
mise en garde suivante:

«Il est à peine besoin d’ajouter que tous les agents de l’Organisa-
tion des Nations Unies, quelle que soit la qualité officielle en laquelle
ils agissent, doivent veiller à ne pas excéder les limites de leurs fonc-
tions et doivent se comporter de manière à éviter que des demandes
soient dirigées contre l'Organisation.»

Je souscris pleinement à ces déclarations de la Cour.

28. J'ai voté contre le paragraphe 2 du dispositif car je considère qu’il
n’apporte pas une réponse appropriée à la question posée à la Cour. J'ai
aussi voté contre ce paragraphe car l’obligation qui est imposée à la
Malaisie par la convention est une obligation de résultat et non de moyen
par lequel ladite obligation est mise en œuvre. À cet égard, la Cour a
déclaré au paragraphe 60 de son avis consultatif que le Secrétaire général
a le pouvoir de prier (les italiques sont de moi) le gouvernement d’un Etat
Membre de porter sa conclusion à la connaissance des tribunaux internes
si les actes d’un agent ont donné ou pourraient donner lieu à des actions

63
IMMUNITÉ DE JURIDICTION (OP. DISS. KOROMA) 122

en justice. À mon avis, si le Secrétaire général est autorisé à formuler
pareille requête, la manière dont un Etat partie s’acquitte de ses obliga-
tions au titre de la convention est laissée à la discrétion de cet Etat. Il
n'était pas demandé à la Cour de se prononcer sur les moyens ou les
méthodes de mise en œuvre. Une fois que la Cour avait répondu que la
convention était applicable en l’espèce, c'était à la Malaisie d’assumer ses
obligations, y compris en dégageant M. Cumaraswamy des obligations
financières mises à sa charge, notamment au titre des dépens. Il n’était
pas nécessaire de le mentionner dans un paragraphe du dispositif. La
convention ne prévoit aucune méthode particulière de mise en œuvre, ni,
en l’occurrence, une méthode de mise en œuvre uniforme. En consé-
quence, le fait de considérer qu’un Etat ne s’est pas acquitté de ses obli-
gations parce qu’il n’a pas adopté une méthode ou des moyens parti-
culiers pour mettre en œuvre une obligation ou en atteindre l’objectif
me semble n’avoir aucune justification au regard de la convention.

29. Enfin, je partage la position de la Cour reflétée dans sa jurispru-
dence selon laquelle sa réponse à une demande d’avis consultatif doit être
considérée comme une participation à l’action de l'Organisation en vue
de la réalisation des buts et objectifs de celle-ci, et que seules des raisons
décisives peuvent amener la Cour à opposer un refus à une telle demande.
Je considère toutefois qu’il est plus important que la Cour, en tant
qu’organe judiciaire, ne puisse se départir et ne s'écarte pas, même
lorsqu'elle donne un avis consultatif, des règles essentielles qui dirigent
son activité de tribunal®.

{ Signé) Abdul G. Koroma.

6 Statut de la Carélie orientale, avis consultatif, 1923, C.P.J.I. série B n° 5, p. 29.

64
